In re Parker, Donald M.D. et al.; State of Louisiana through; Louisiana Health Care Authority; Medical Center of Louisiana at New Orleans; Sporl, Laura G. M.D.; Plaisance, Kevin M. D.; Wall, Leonard M.D.; Health Care Services Division Charity Campus; Louisiana State University Medical Center; — Defendants; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. L, Nos. 96-20199, 98-620; to the Court of Appeal, Fourth Circuit, Nos. 2000-CA-0686, 2000-CA-687.
Denied.